Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

U.S. $150,000

Original Issue Date: December 9, 2005

Holder: Trinity Financing Investments Corporation

 

Address:

300 East 55th Street, Apt. 14 D

 

New York, New York 10022

 

NOTE DUE April 9, 2006

 

FOR VALUE RECEIVED, POWER 3 MEDICAL PRODUCTS, INC., a New York corporation,
having a principal place of business at 3400 Research Forest Drive, The
Woodlands, Texas 77381  (the “Company”) promises to pay to the order of Holder
or registered assigns, the principal sum of one hundred fifty thousand and
00/100 Dollars ($150,000.00), on April 9, 2006 (“Maturity Date”).  The principal
of, and interest on, this Note are payable in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts, at the address of the Holder as set forth above or
as otherwise provided to the Company.

 

Payment of this Note is secured by a pledge of three million common shares of
the Company (the “Pledged Shares”) in accordance with the terms of a Stock
Pledge Agreement (the “Pledge Agreement”) being executed and delivered by Steven
B. Rash and Ira Goldknopf (“Pledgor”) concurrently with the execution and
delivery hereof.

 

This Note is subject to the following additional provisions:

 

Section 1.                                            From the date hereof to
(and including) the scheduled Maturity Date, interest shall accrue on the unpaid
principal sum of this Note at the rate of eleven per cent (11%) per annum. All
accrued interest shall be paid together with principal on the Maturity Date. 
Interest shall accrue on any portion of the principal amount of this Note
outstanding from time to time after the scheduled Maturity Date until payment
thereof in full, at the rate of twenty-four per cent (24%) per annum. In no
event shall the Holder hereof, or any successor or permitted assign, be entitled
to receive, collect or retain any amount of interest paid hereon in excess of
that permitted by applicable law.

 

This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same but shall not be issuable in denominations of less than integral multiples
of Twenty Thousand Dollars ($20,000) unless such amount represents the full
principal balance of Notes outstanding to such Holder.  No service charge will
be made for such registration of transfer or exchange.

 

--------------------------------------------------------------------------------


 

Section 2.

 

(a)                                  The Holder, by acceptance hereof, agrees to
give written notice to the Company before transferring this Note; such notice
will describe briefly the proposed transfer and will give the Company the name,
address, and tax identification number of the proposed transferee, and will
further provide the Company with an opinion of the Holder’s counsel that such
transfer can be accomplished in accordance with federal and applicable state
securities laws (unless such transaction is permitted by the plan of
distribution in an effective Registration Statement).

 

(b)                                 Prior to transfer of this Note in compliance
with this Section 2, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 

Section 3.                                            Events of Default.

 

“Event of Default” wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i)                                     any default in the payment of the
principal of, interest on, or other obligations in respect of, this Note, as and
when the same shall become due and payable, (whether on the Maturity Date or by
acceleration or otherwise);

 

(ii)                                  the Company or any Pledgor shall fail to
observe or perform any other covenant, agreement or warranty contained in, or
otherwise commit any breach of, this Note or the Pledge Agreement and such
failure or breach shall not have been remedied within 10 days after the date on
which notice of such failure or breach shall have been given;

 

(iii)                               the Company shall commence a voluntary case
under the United States Bankruptcy Code or insolvency laws as now or hereafter
in effect or any successor thereto (the “Bankruptcy Code”); or an involuntary
case is commenced against the Company under the Bankruptcy Code and the petition
is not controverted within 30 days, or is not dismissed within 60 days, after
commencement of such involuntary case; or a “custodian” (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or any substantial
part of the property of the Company or the Company commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such proceeding which remains undismissed
for a period of 60 days; or the Company is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Company suffers any appointment of any custodian or the like for
it or any substantial part of its property which continues undischarged or
unstayed for a period of 60 days; or the Company makes a general assignment for
the benefit of creditors; or the Company shall fail to pay, or shall state that
it is unable to pay its debts generally as they become due; or the Company shall
call a meeting of all of its creditors with a view to arranging a composition or
adjustment of its debts; or the Company shall by any act or failure to

 

--------------------------------------------------------------------------------


 

act indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing;

 

(iv)                              the Company shall default in any of its
obligations under any mortgage, credit agreement or other facility, indenture,
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness of the Company in an amount
exceeding twenty thousand dollars ($20,000), whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;

 

(v)                                 the Company shall be a party to any Change
of Control Transaction (as defined in Section 6), shall agree to sell or dispose
of all or in excess of 49% of its assets (based on book value calculation as
reflected in the Company’s most recent financial statements) in one or more
transactions (whether or not such sale would constitute a Change of Control
Transaction).

 

Section 4.                                            Interest Rate Limitation.
The parties intend to conform strictly to the applicable usury laws in effect
from time to time during the term of the Loan. Accordingly, if any transaction
contemplated hereby would be usurious under such laws, then notwithstanding any
other provision hereof: (i) the aggregate of all interest that is contracted
for, charged, or received under this Agreement or under any other Loan Document
shall not exceed the maximum amount of interest allowed by applicable law (the
“Highest Lawful Rate”), and any excess shall be promptly credited to Borrower by
Lender (or, to the extent that such consideration shall have been paid, such
excess shall be promptly refunded to Borrower by Lender); (ii) neither Borrower
nor any other Person now or hereafter liable hereunder shall be obligated to pay
the amount of such interest to the extent that it is in excess of the Highest
Lawful Rate; and (iii) the effective rate of interest shall be reduced to the
Highest Lawful Rate. All sums paid, or agreed to be paid, to Lender for the use,
forbearance, and detention of the debt of Borrower to Lender shall, to the
extent permitted by applicable law, be allocated throughout the full term of the
Note until payment is made in full so that the actual rate of interest does not
exceed the Highest Lawful Rate in effect at any particular time during the full
term thereof. If at any time the rate of interest under the Note exceeds the
Highest Lawful Rate, the rate of interest to accrue pursuant to this Agreement
shall be limited, notwithstanding anything to the contrary in this Agreement, to
the Highest Lawful Rate, but any subsequent reductions in the Base Rate shall
not reduce the interest to accrue pursuant to this Agreement below the Highest
Lawful Rate until the total amount of interest accrued equals the amount of
interest that would have accrued if a varying rate per annum equal to the
interest rate under the Note had at all times been in effect. If the total
amount of interest paid or accrued pursuant to this Agreement under the
foregoing provisions is less than the total amount of interest that would have
accrued if a varying rate per annum equal to the interest rate under the Note
had been in effect, then Borrower agrees to pay to Lender an amount equal to the
difference between (x) the lesser of (A) the amount of interest that would have
accrued if the Highest Lawful Rate had at all times been in effect, or (B) the
amount of interest that would have accrued if a varying rate per annum equal to
the interest rate under the Note had at all times been in effect, and (y) the
amount of interest accrued in accordance with the other provisions of this
Agreement.

 

Section 5.                                            Prepayment.

 

(a)                                  The Company shall have the right to prepay
this Note in whole or in part thereon prior to the Maturity Date.

 

(b)                                 (i)                                     The
Company shall give at least five (5)  business days, but not more than ten (10)

 

--------------------------------------------------------------------------------


 

business days, written notice of any intention to prepay this Note prior to the
Maturity Date to the Holder which notice shall specify the “Prepayment Date”.

 

Section 6.                                            Definitions.  For the
purposes hereof, the following terms shall have the following meanings:

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.

 

“Change of Control Transaction” means the occurrence of any of (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of in
excess of 49% of the voting securities of the Company coupled with a replacement
of more than one-half of the members of the Company’s board of directors which
is not approved by those individuals who are members of the board of directors
on the date hereof in one or a series of related transactions, or (ii) the
merger of the Company with or into another entity, consolidation or sale of all
or substantially all of the assets of the Company in one or a series of related
transactions, unless following such transaction, the holders of the Company’s
securities continue to hold at least 40% of such securities following such
transaction.  The execution by the Company of an agreement to which the Company
is a party or by which it is bound providing for any of the events set forth
above in (i) or (ii) does not constitute the occurrence of the event until after
the event in fact occurs.

 

Section 7.                                            Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
interest on, liquidated damages (if any)  and all other amounts due hereunder,
at the time, place and rate, and in the coin or currency, herein prescribed. 
This Note is a direct obligation of the Company.

 

Section 8.                                            If this Note shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Note, or in
lieu of or in substitution for a lost, stolen or destroyed Note, a new Note for
the principal amount of this Note so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such Note,
and of the ownership hereof, and indemnity, if requested, all reasonably
satisfactory to the Company.

 

Section 9.                                            Choice of Law and Venue;
Submission to Jurisdiction; Service of Process.

 

(a)                                  THE VALIDITY OF THIS NOTE, ITS
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES
HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CHOICE OF LAW
PRINCIPLES THEREOF). THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
IN CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK OR, AT THE
SOLE OPTION OF HOLDER, IN ANY OTHER COURT IN WHICH HOLDER SHALL INITIATE LEGAL
OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE
MATTER IN CONTROVERSY. THE COMPANY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO ANY
PROCEEDING BROUGHT IN ACCORDANCE WITH THIS SECTION AND STIPULATES

 

--------------------------------------------------------------------------------


 

THAT THE STATE AND FEDERAL COURTS LOCATED IN THE CITY AND COUNTY OF NEW YORK
SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER IT FOR THE PURPOSE OF
LITIGATING ANY DISPUTE, CONTROVERSY OR PROCEEDING ARISING OUT OF OR RELATED TO
THIS NOTE.

 

(b)                                 COMPANY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT, OR OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO COMPANY AT ITS ADDRESS PROVIDED
HEREIN.

 

(c)                                  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO AFFECT THE RIGHT OF HOLDER TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY HOLDER OF ANY
JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS
AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

(d)                                 The COMPANY SHALL REIMBURSE HOLDER FOR ALL
REASONABLE COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES AND COSTS, INCURRED IN CONNECTION WITH (I) DRAFTING,
NEGOTIATING, EXECUTING AND DELIVERING ANY AMENDMENT, MODIFICATION OR WAIVER OF,
OR CONSENT WITH RESPECT TO, ANY MATTER ELATING TO THE RIGHTS OF HOLDER HEREUNDER
AND (II) ENFORCING ANY PROVISIONS OF THIS NOTE AND/OR COLLECTING ANY AMOUNTS DUE
UNDER THIS NOTE.

 

Section 10.                                      The rights and remedies herein
reserved to any party shall be cumulative and in addition to any other or
further rights and remedies available at law or in equity. Any waiver by the
Company or the Holder of a breach of any provision of this Note shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Note.  The failure of the
Company or the Holder to insist upon strict adherence to any term of this Note
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Note.  Any waiver must be in writing.

 

Section 11.                                      If any provision of this Note
is invalid, illegal or unenforceable, the balance of this Note shall remain in
effect, and if any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.

 

Section 12.                                      Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next calendar month, the preceding Business
Day in the appropriate calendar month).

 

Section 13.                                      Registration Rights. If, at any
time prior to payment in full of this Note, the Company participates (whether
voluntarily or by reason of an obligation to a third party) in the registration
of any shares of the Company’s stock (other than a registration on Form S-4, S-8
or successor form), the Company shall give written notice thereof to the Holder
and the Holder shall have the right, exercisable within ten (10) business days
after receipt of such notice, to demand inclusion of all or a portion of the
Pledged Shares in such registration statement.  If the Holder exercises such
election, the Pledged Shares so designated shall be included in the registration

 

--------------------------------------------------------------------------------


 

statement at no cost or expense to the Holder (other than any costs or
commissions which would be borne by the Holder).

 

Section 15.                                      Waiver of Jury Trial

 

COMPANY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS NOTE. COMPANY REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 16.                                      Additional Provisions

 

Successors and Assigns. All of the terms and provisions of this Note shall be
binding upon and inure to the benefits of the parties hereto and their
respective successors, heirs and permitted assigns.

 

All notices, requests, demands or other communications which are required to be
or may be given or permitted hereunder shall be in writing and shall be deemed
to have been duly given when delivered in person or after dispatch by a
recognized overnight courier to the appropriate party to whom the same is so
given or made:

 

To Holder at its address set forth above

 

To Company at its address set forth above attention Steven B. Rash and Ira
Goldknopf

 

or to such other address as a party has designated by notice in writing to the
other party in the manner provided by this Section.  All such notices, requests,
demands or other communications shall be deemed to have been received on the
date of delivery thereof (if delivered by hand) and on the next day after
sending thereof (if by overnight courier).

 

Assignment by the Company.  Neither this Note nor any of the rights, interests
or obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by the Company, without the prior written consent of the
Holder.

 

No Set-off.  All payments by the Company under this Note shall be made free and
clear of and without any deduction for or on account of any set-off or
counterclaim.

 

Waiver of Presentment, Demand, Etc.  To the fullest extent permitted by
applicable law, the Company expressly waives presentment, demand, protest,
notice of dishonor, notice of non-payment, notice of maturity, notice of
protest, presentment for the purpose of accelerating maturity of the obligations
under this Note, diligence in collection, and the benefit of any exemption or
insolvency laws.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer duly authorized for such purpose, as of the date first above
indicated.

 

 

POWER 3 MEDICAL PRODUCTS, INC.

 

 

 

 

 

By:

 Steven B. Rash

 

 

 

 Steven B. Rash, Chief Executive Officer

 

 

Attest:

 

 

 

By:

  /s/: John P. Burton

 

 

 

--------------------------------------------------------------------------------